 Case 2:15-cr-20652-GCS-DRG ECF No. 1311-3 filed 02/11/19                  PageID.17457       Page 1 of
                                       9


                                          Ewing v. Horton
                           United States Court of Appeals for the Sixth Circuit
              October 2, 2018, Argued; February 5, 2019, Decided; February 5, 2019, Filed
                                        File Name: 19a0015p.06
                                              No. 17-2485

Reporter
2019 U.S. App. LEXIS 3528 *; 2019 FED App. 0015P (6th Cir.) **; __ F.3d __; 2019 WL 438813
                                                      filed an affidavit accusing two fellow jurors of
DARRELL RASHARD EWING, Petitioner-
                                                      conducting after-hours internet research about the
Appellee, v. CONNIE HORTON, Warden,
                                                      case and discussing their findings during
Respondent-Appellant.
                                                      deliberations. Without holding an evidentiary
Prior History: [*1] Appeal from the United States     hearing to determine what, if any, prejudicial
District Court for the Eastern District of Michigan   impact that extracurricular fact-finding had on the
at Detroit. No. 2:15-cv-10523—Denise Page Hood,       jury, the state trial and appellate courts considered
Chief District Judge.                                 the information duplicative of the evidence at trial
                                                      and the incident harmless. That was constitutional
Ewing v. Horton, 2017 U.S. Dist. LEXIS 191023 (       error, [*2] as everyone now agrees. The question is
E.D. Mich., Nov. 20, 2017)                            how best to remedy that constitutional injury on
                                                      habeas review. The district court conditionally
Counsel: ARGUED: Linus Banghart-Linn,                 granted Ewing's release from prison unless the
OFFICE OF THE MICHIGAN ATTORNEY                       State acts within ninety days to afford him a new
GENERAL, Lansing, Michigan, for Appellant.            trial. The appropriate remedy in such a case,
                                                      however, is generally to order release unless the
Phillip D. Comorski, Detroit, Michigan, for
                                                      State provides—instead of a new trial—a hearing to
Appellee.
                                                      consider whether a new trial is warranted. Such an
ON BRIEF: Andrea M. Christensen-Brown,                order should have been entered by the district court
OFFICE OF THE MICHIGAN ATTORNEY                       in this case.
GENERAL, Lansing, Michigan, for Appellant.
                                                      In October 2010, Ewing stood trial for first-degree
Phillip D. Comorski, Detroit, Michigan, for
                                                      murder and other charges arising from an
Appellee.
                                                      apparently gang-related shooting at a Detroit
Judges: Before: SILER, MOORE, and ROGERS,             intersection. J.B. Watson and three others were
Circuit Judges. ROGERS, J., delivered the opinion     waiting at a red light at the intersection of Harper
of the court in which SILER, J., joined. MOORE,       and Van Dyke when Derrico Searcy drove up a few
J., delivered a separate dissenting opinion.          car lengths behind them and pulled over to the curb.
                                                      With the light still red, Ewing allegedly exited
Opinion by: ROGERS                                    Searcy's car with his gun drawn, walked the rest of
                                                      the way to the intersection, and fired several shots
Opinion                                               into the back of the van before retreating to his
                                                      getaway car and speeding off in the other direction.
                                                      One passenger was injured after taking a bullet to
[**2] ROGERS, Circuit Judge. Two months after         the hand, and Watson was killed. Watson and two
Darrell Ewing was convicted of murder, a juror        other [*3] passengers were members of a gang
 Case 2:15-cr-20652-GCS-DRG ECF No. 1311-3 filed 02/11/19 PageID.17458                           Page
                                                                                                 Page 2 2
                                                                                                        of of
                                                                                                           9
                                                   9
                   2019 U.S. App. LEXIS 3528, *3; 2019 FED App. 0015P (6th Cir.), **2

known as the Knock Out Boys; Searcy and Ewing                Washington at the bottom and the gang decided
allegedly belonged to the rival Hustle Boys.                 to sacrifice Tyree Washington by setting him
                                                             up as the fall guy for the murder. According to
The prosecution framed the shooting as part of an            [Juror #5], the above information was based on
ongoing feud between the Knock Out Boys and the              what she had read on line [sic] regarding the
Hustle Boys, and relied on witness testimony                 history of gangs on the goggle web site [sic].
identifying Ewing as the shooter. Ewing's defense
was that they had the wrong guy—that he was              Based on the Byrnes affidavit, Ewing filed a
attending a funeral when the shooting happened           motion for a new trial on the ground that the jury
and that the real shooter was another Hustle Boy,        was tainted [*5] by the extraneous information.
Tyree Washington. Ewing put on alibi witnesses           Although the motion was styled as one for a new
and even a jailhouse informant who testified that        trial, Ewing alternatively requested an evidentiary
Washington had confessed to the shooting—and             hearing to elicit testimony from Byrnes and further
had bragged about it to other inmates—while              develop the facts surrounding the allegedly tainted
Washington and [**3] the informant were in jail          jury deliberations. The State argued in response
on federal carjacking charges. On the second day of      that, while the affidavit alone did not warrant a new
deliberations, the jury asked the court to declare       trial, the State would have no objection if the court
that the jury was deadlocked, but the court refused      determined that an adequate showing was made to
and charged them to press on. On the fourth day of       hold an evidentiary hearing. Despite the State's
deliberations the jury returned a verdict against        amenability, the court held that Ewing had not
Ewing of guilty on all counts, including first-degree    shown that the jury was exposed to extraneous
murder, which carried a mandatory life sentence.         information "that was not already presented to it as
                                                         evidence in the trial," and denied the motion
About two months after the verdict, Kathleen             outright. In other words, the court found that the
Frances Byrnes (Juror #4) filed an affidavit stating     jury was not [**4] exposed to any extraneous
that two fellow jurors had "brought up information       influences because the internet information was
that was [*4] not part of the evidence introduced        duplicative of what the jury had learned from the
into court." Byrnes swore the following:                 evidence at trial.
    5. [Juror #13] discussed Facebook look up         The Michigan Court of Appeals affirmed and held
    information during deliberations. [Juror #13]     that the extraneous information was duplicative of
    brought up information regarding Mr. Ewing's      evidence produced at trial and thus harmless. See
    and Mr. Searcy's past. [Juror #13] said she saw   People v. Searcy, 2013 Mich. App. LEXIS 1474,
    on Facebook a picture of Mr. Ewing and a girl     2013 WL 4609125, at *9-10 (Mich. Ct. App. Aug.
    with the caption "Mr. and Mrs. Nasty" and had     29, 2013). According to the court, the Facebook
    brought to the juror's attention that she had readpicture of Ewing was innocuous and similar to
    an [sic] eulogy online for J.B. Watson.           many photos that were shown at trial; Watson's
    6. [Juror #5] bought up during juror              eulogy contained no new, relevant [*6]
    deliberations that she had googled gang           information and presumably was discussed only in
    information and knew about gang codes and         passing; and the information about gang activity
    that gang activity involved killing people.       and hierarchy was either patently obvious or easily
    7. [Juror #5] also said during deliberations that inferred from witness testimony. See 2013 Mich.
    gangs have a pecking order according to App. LEXIS 1474, [WL] at *9. The court therefore
    information she googled at home. She went on held that Ewing had not shown a real and
    to say that Darrell Ewing was at the top of the substantial possibility that the information could
    pecking order. That would put Tyree have affected the verdict. See 2013 Mich. App.
  Case 2:15-cr-20652-GCS-DRG ECF No. 1311-3 filed 02/11/19 PageID.17459                                            Page
                                                                                                                   Page 3 3
                                                                                                                          of of
                                                                                                                             9
                                                    9
                    2019 U.S. App. LEXIS 3528, *6; 2019 FED App. 0015P (6th Cir.), **4

LEXIS 1474, [WL] at *10. The Michigan Supreme                            373 (6th Cir. 1999), abrogated on other grounds by
Court denied Ewing's petition for leave to appeal.                       Harris v. Stovall, 212 F.3d 940 (6th Cir. 2000); see
See People v. Ewing, 495 Mich. 935, 843 N.W.2d                           also Smith v. Phillips, 455 U.S. 209, 217-18, 102 S.
200 (Mich. 2014).                                                        Ct. 940, 71 L. Ed. 2d 78 (1982). In other words,
                                                                         "[w]here a colorable claim of extraneous influence
Having exhausted his state remedies, Ewing filed a                       has been raised, [an evidentiary hearing] must be
timely petition for a writ of habeas corpus under 28                     held to afford the defendant an opportunity to
U.S.C. § 2254. Ewing raised several claims,1                             establish actual bias." See United States v. Davis,
including that he was denied his constitutional                          177 F.3d 552, 557 (6th Cir. 1999). These cases
rights to a fair trial and an impartial jury because of                  apply the Supreme Court's holding in Remmer v.
the jury's consideration of extraneous facts, as                         United States, 347 U.S. 227, 229-30, 74 S. Ct. 450,
recounted in the Byrnes affidavit. As for relief,                        98 L. Ed. 654, 1954-1 C.B. 146 (1954), and the
Ewing argued that he was "entitled to a new trial or                     required hearing is often referred to as a Remmer
at least a proper hearing to determine the impact of                     hearing.
the extraneous influences on the jurors." Over the
State's opposition, the district court held that the                     Here, the Byrnes affidavit states that the jury
state court's determination was contrary to clearly                      learned of and discussed [*8] outside information
established law. The district court concluded that                       about the defendant, the murder victim, and the
Ewing had "shown that the internet information                           activities and internal power-dynamics of gangs.
may have tainted the jury" and that the "effect of                       Such information had a clear potential for tainting
the extraneous information on the jury does [*7]                         the jury. The State has accordingly made the
not appear to be harmless," but the court reiterated                     reasonable concession on this appeal that it was
that the actual effect of the extraneous information                     contrary to established law for the state court to
was unknowable without an evidentiary hearing.                           deny Ewing an opportunity to show the actual
Based on these findings, the district court                              effect that the information had on the jury.
conditionally granted Ewing's petition and ordered
the State to afford Ewing a new trial within ninety                      Ewing has not, however, proven a Sixth
days or release him.                                                     Amendment violation of his underlying rights to a
                                                                         fair trial and an impartial jury, because to do that he
 [**5] The parties now agree that Ewing was                              must demonstrate actual prejudice. See Lang v.
unconstitutionally denied an opportunity to prove                        Bobby, 889 F.3d 803, 811 (6th Cir. 2018). The
that he was actually prejudiced by the use of                            district court's own findings compel the conclusion
outside internet research. "When a trial court is                        that, without a hearing, there is too much that is
presented with evidence that an extrinsic influence                      unknown about the deliberations to hold that Ewing
has reached the jury which has a reasonable                              has proven such prejudice. The court found that the
potential for tainting that jury, due process requires                   Byrnes affidavit is "void of information pertaining
that the trial court take steps to determine what the                    to the extent of the discussions regarding the
effect of such extraneous information actually was                       eulogy," and could only "infer" that the contents
on that jury." Nevers v. Killinger, 169 F.3d 352,                        were discussed at all. Regarding the gang-code
                                                                         information, the court could conclude only that it
                                                                         "may have been discussed in order to break the jury
1 Inaddition to his claim of extraneous influence, Ewing argued that     deadlock." As to Juror #5's theory about gang
he was denied due process of law when the trial court failed to give a   pecking-orders and the Hustle Boys' scapegoating
deadlocked jury instruction and that a signed confession by
Washington constituted new evidence of innocence that required his
                                                                         Williams, the court found [*9] that "[t]he details of
release or at least an evidentiary hearing. Because the district court   the information itself and the source of this
granted relief on Ewing's claim of extraneous influence, it held that    information are unknown," and that "[w]ithout an
Ewing's other two claims were moot.
 Case 2:15-cr-20652-GCS-DRG ECF No. 1311-3 filed 02/11/19 PageID.17460                                       Page
                                                                                                             Page 4 4
                                                                                                                    of of
                                                                                                                       9
                                                   9
                   2019 U.S. App. LEXIS 3528, *9; 2019 FED App. 0015P (6th Cir.), **5

evidentiary hearing, the specifics of this                         was harmful to the petitioner, and if after
information, and the [**6] extent of other                         hearing it is found to have been harmful, to
extraneous information, is unknown." These                         grant a new trial.
findings certainly suggest, in the court's words,
"that the internet information may have tainted the           Remmer, 347 U.S. at 229-30.
jury," but by their own terms, they fall short of      Ewing concedes that the Supreme Court "has long
actual prejudice.                                      held that the remedy for allegations of juror
This, of course, is not Ewing's fault. He was denied partiality is a hearing in which the defendant has
                                                                                                        2
an opportunity to develop these facts at a Remmer the opportunity to prove actual bias." In [**7] the
hearing. But that does not relieve Ewing of the face of this substantial caselaw, Ewing points to
burden to show actual prejudice once he has been Nevers as his sole support for conditioning release
provided an opportunity to do so. When a petitioner on a new trial rather than a Remmer hearing. 169
shows that extraneous information may have tainted F.3d 352. Depending on your reading, that case is
the jury, due process requires the opportunity to either an outlier or the exception that proves the
show that the information did taint the jury to his rule. In Nevers [*11] , this court affirmed the
detriment. See, e.g., Remmer, 347 U.S. at 229-30. district court's unconditional grant of habeas relief
"[D]ue process does not require a new trial every without any explanation as to why that relief should
time a juror has been placed in a potentially not be conditioned on a Remmer hearing. That lack
compromising situation." Smith, 455 U.S. at 217. of explanation is especially curious in light of the
Thus, where a petitioner has shown a colorable Nevers court's express recognition that "[w]hen a
claim of juror bias but has been denied an trial court is presented with evidence that an
opportunity to prove actual prejudice, the proper extrinsic influence has reached the jury which has a
remedy is to remand for a Remmer hearing to reasonable potential for tainting that jury, due
determine what, if any, actual impact the outside process requires that the trial court take steps to
information [*10] had on the jury's verdict. That is determine what the effect of such extraneous
the relief the Supreme Court and our court have information actually was on that jury." Id. at 373.
repeatedly ordered. See, e.g., Remmer, 347 U.S. at One possible explanation is that the parties may not
230; Smith, 455 U.S. at 217-18; Williams v. Taylor, have litigated the propriety of the remedy because
529 U.S. 420, 442, 120 S. Ct. 1479, 146 L. Ed. 2d the district court below had vacated Nevers's
435 (2000); United States v. Harris, 881 F.3d 945, conviction and ordered his unconditional release
953 (6th Cir. 2018); United States v. Corrado, 227 based on two constitutional violations, the
F.3d 528, 536-37 (6th Cir. 2000); United States v. extrinsic-influence claim and a pre-trial publicity
Herndon, 156 F.3d 629, 637-38 (6th Cir. 1998). As claim that was reversed on appeal. To the extent
the Supreme Court ruled in Remmer itself:              that the propriety of the remedy was not litigated in
    The trial court should not decide and take final Nevers, or was overlooked because of the scope of
    action ex parte on information such as was the district court's original grant, that case is
    received in this case, but should determine the uninstructive here.
    circumstances, the impact thereof upon the Perhaps the best explanation for the remedy in
    juror, and whether or not it was prejudicial, in a Nevers, however, is that Nevers did show what
    hearing with all interested parties permitted to Ewing has not—actual [*12] prejudice. In Nevers,
    participate.                                       the Michigan Supreme Court had denied an
    We therefore vacate the judgment of the Court
    of Appeals and remand the case to the District
    Court with directions to hold a hearing to 2
                                                        At one point in his brief Ewing even states that "[t]he case should
    determine whether the incident complained of be reversed or remanded for an evidentiary hearing."
 Case 2:15-cr-20652-GCS-DRG ECF No. 1311-3 filed 02/11/19 PageID.17461                                      Page
                                                                                                            Page 5 5
                                                                                                                   of of
                                                                                                                      9
                                                    9
                   2019 U.S. App. LEXIS 3528, *12; 2019 FED App. 0015P (6th Cir.), **7

evidentiary hearing but accepted as true the             trial.3 Courts typically have broad discretion in
substance of three juror affidavits and conceded         fashioning habeas relief, but the relief granted must
that the extraneous information was not duplicative      be tailored to cure the constitutional injury without
of evidence at trial and had a substantial possibility   unnecessarily infringing on competing interests of
of affecting the verdict. See id. at 373. The state      comity, federalism, and finality. See United States
court denied Nevers's claim only after concluding        v. Morrison, 449 U.S. 361, 364, 101 S. Ct. 665, 66
that the evidence of guilt was so overwhelming that      L. Ed. 2d 564 (1981); see also Hilton v. Braunskill,
the admittedly prejudicial information was               481 U.S. 770, 775, 107 S. Ct. 2113, 95 L. Ed. 2d
harmless. See id. On habeas review, this court held      724 (1987). Consistent with Morrison, the
that                                                     appropriate "remedy is the one that as much as
                                                         possible restores the defendant to the circumstances
    under the circumstances, Nevers need point to        that would have existed had there been no
    nothing more than the juror's sworn statement        constitutional error." [*14] See United States v.
    that the [extraneous information] set the tone       Carmichael, 216 F.3d 224, 227 (2d Cir. 2000).
    for the jury's deliberations and the Michigan        Until Ewing shows actual prejudice, he has shown
    Supreme Court's acknowledgement that this            only a due process violation—for denial of an
    was the kind of material that has a direct and       opportunity to prove prejudice—and not yet a
    rational connection between it and an adverse        violation of his Sixth Amendment right to an
    verdict to demonstrate that the jury's               impartial jury. To remedy the constitutional
    possession of the extraneous information had a       violation, then, is to afford Ewing the opportunity
    substantial and injurious effect or influence in     he was denied, but to skip that step and grant a new
    determining the jury's verdict, and resulted in      trial is to cure a constitutional violation that has not
    actual prejudice.                                    been shown to exist.
 [**8] Id. (internal citations and quotation marks       Short-circuiting the remedial process in this way
omitted) (emphasis added). That is, Nevers               risks offending principles of federalism and comity
demonstrated actual prejudice, which obviated any        that govern federal habeas review of state court
need for a Remmer hearing. Here, by [*13]                convictions. As the Court explained in Jackson v.
contrast, the state court found the information to be    Denno, in the context of a potentially involuntary
duplicative and without the potential to affect the      confession, to impose a trial on the state before the
verdict; even crediting the Byrnes affidavit, one is     outcome of the constitutionally-required hearing is
left to guess what, if any, effect the outside           known "would not [**9] comport with the
information had on deliberations. In fact, not even      interests of sound judicial administration and the
Byrnes has said that the outside information             proper relationship between federal and state
affected her vote. Read this way, Nevers is the          courts." 378 U.S. 368, 395, 84 S. Ct. 1774, 12 L.
exception (where actual prejudice was shown              Ed. 2d 908 (1964). The entire habeas regime as it
without a hearing) that proves the rule (that the        exists today reflects the deference and respect owed
normal remedy for a colorable claim of extraneous        to state courts as part of this delicate balance.
influence is for a hearing to show actual prejudice).    Federal habeas review "intrudes on state
Because the only demonstrated constitutional injury
is the failure to grant Ewing a Remmer hearing, the      3 Ewing   argues cursorily and without citation that the State has
proper relief was to condition his release on a          waived its ability to challenge the district court's remedy by
suitable evidentiary hearing, rather than a new          conceding that Ewing is entitled to a Remmer hearing after opposing
                                                         any relief below. The State's admirable concession regarding the
                                                         need for a Remmer hearing hardly amounts to a waiver of its
                                                         argument regarding the proper remedy in this case. Ruling otherwise
                                                         in this context would deter reasonable concessions.
 Case 2:15-cr-20652-GCS-DRG ECF No. 1311-3 filed 02/11/19 PageID.17462                                                           Page
                                                                                                                                 Page 6 6
                                                                                                                                        of of
                                                                                                                                           9
                                                    9
                   2019 U.S. App. LEXIS 3528, *14; 2019 FED App. 0015P (6th Cir.), **9

sovereignty to a degree matched by few exercises                           [**10] For these reasons, we reverse and remand
of federal judicial authority." See Harrington v.                         to the district court with instructions to issue an
Richter, 562 U.S. 86, 103, 131 S. Ct. 770, 178 L.                         amended order conditionally granting habeas relief
Ed. 2d 624 (2011) (quoting Harris v. Reed, 489                            unless the State takes steps to conduct a proper
U.S. 255, 282, 109 S. Ct. 1038, 103 L. Ed. 2d 308                         evidentiary hearing on Ewing's claim of juror
(1989) (Kennedy, J., [*15] dissenting)). To                               misconduct within a reasonable period set by the
condition Ewing's release on a new trial, without                         district court's order. We leave it for the district
first allowing the State to conduct a Remmer                              court to determine [*17] whether the two
hearing, intrudes on that sovereignty more severely                       additional claims presented in Ewing's petition
than is necessary or appropriate. Thus, it was an                         should be resolved before ordering relief on this
abuse of discretion to do so.                                             claim. See supra note 1.

We are mindful that the passing of time since                             Dissent by: KAREN NELSON MOORE
Ewing's conviction eight years ago may make it
difficult to conduct a suitable Remmer hearing at                         Dissent
this stage. Jurors move and memories fade. But that
has not stopped the Supreme Court from remanding
for a Remmer hearing years after an initial
                                                                          [**11] DISSENT
conviction. See, e.g., Williams v. Taylor, 529 U.S.
420, 442, 120 S. Ct. 1479, 146 L. Ed. 2d 435                              KAREN NELSON MOORE, Circuit Judge,
(2000) (six-year delay). Indeed, Ewing does not                           dissenting. This is a case about a district court's
argue that an evidentiary hearing would be futile at                      discretion to fashion an equitable remedy. The facts
this point; just the opposite, he requested a hearing                     are not complicated: Michigan violated Ewing's
as alternative relief. In any event, the Michigan                         due process rights when it denied him a Remmer
courts are well equipped to provide appropriate                           hearing. As to this all agree. The only question that
relief should the passage of time prevent the court                       remains is whether the district court's chosen
from affording Ewing a constitutionally-meaningful                        remedy—a new trial—was proper. The standard of
Remmer hearing, and Ewing is free to seek habeas                          review is abuse of discretion.1 The district court's
relief if he finds the State's process constitutionally
inadequate.4
                                                                                 Q: What would it depend on?

4 At
                                                                                 A: I think it might depend on whose fault it is. I think
     oral argument, counsel for the State agreed that to the extent
                                                                                 unfortunately the fault lies mainly with the Wayne Circuit
juror testimony has become unavailable, a burden or presumption
                                                                                 Court because in the Wayne Circuit Court, both parties agreed
"might well" be placed against the State:
                                                                                 let's have a hearing, it's fresh, let's do it now, and the Wayne
       Q: Do you know if those jurors are alive?                                 Circuit Court said we don't need a hearing . . . ."

       A: I don't know your honor, I don't know, and if they're not, I    1 We  have not held until today that the standard of review for habeas
       mean these are things the court can take into account, and can     remedies is abuse of discretion, but other circuits have suggested as
       say you know [*16] we've tried to have a hearing, we couldn't      much. See, e.g., Paxton v. Ward, 199 F.3d 1197, 1202 (10th Cir.
       get these jurors here because they're missing or they're dead      1999) ("Finally, we hold that the district court did not abuse its
       and we can make inferences and we can hold that against the        discretion in remanding the matter to state court for further
       State perhaps and we can say, you know...                          sentencing proceedings." (emphasis added)). In addition, the
                                                                          standard of review for equitable remedies is generally abuse of
       Q: That's the question, suppose hypothetically that these jurors
                                                                          discretion. See, e.g., eBay, Inc. v. MercExchange, L.L.C., 547 U.S.
       are inaccessible, either dead or can't be found, so against whom
                                                                          388, 391, 126 S. Ct. 1837, 164 L. Ed. 2d 641 (2006) ("The decision
       would any burden or presumption be placed? You just said it
                                                                          to grant or deny permanent injunctive relief is an act of equitable
       would be placed against the Government, the State.
                                                                          discretion by the district court, reviewable on appeal for abuse of
       A: I think it would depend and I think it might well be placed     discretion."); Oakley v. City of Memphis, 566 F. App'x 425, 429 (6th
       against the State.                                                 Cir. 2014) (stating that "[b]ackpay is an equitable remedy" and "[w]e
 Case 2:15-cr-20652-GCS-DRG ECF No. 1311-3 filed 02/11/19 PageID.17463                                             Page
                                                                                                                   Page 7 7
                                                                                                                          of of
                                                                                                                             9
                                                   9
                  2019 U.S. App. LEXIS 3528, *17; 2019 FED App. 0015P (6th Cir.), **11

chosen remedy was within its discretion, and so I                        available at all. Cf. Smith v. Phillips, 455 U.S. 209,
respectfully dissent.                                                    243, 102 S. Ct. 940, 71 L. Ed. 2d 78 (1982)
                                                                         ("[D]eference to state-court factfinding is not
A defendant who musters evidence that "an                                required where the evidentiary hearing on which
extrinsic influence has reached the jury which has a                     the factfinding is based is inherently unreliable."
reasonable potential for tainting that jury" is owed                     (Marshall, [*19] J., dissenting)). I fail to see how it
an opportunity to prove the effect of that extrinsic                     is respectful of the state court to order it to conduct
influence on the jury—namely, an evidentiary                             an inadequate hearing.
hearing (also called a "Remmer hearing"). Nevers v.
Killinger, 169 F.3d 352, 373 (6th Cir. 1999),                            The majority points to Williams v. Taylor as
abrogated on other grounds by Harris v. Stovall,                         evidence that a Remmer hearing conducted years
212 F.3d 940 (6th Cir. 2000). Ewing was denied                           after the violation is sound and what is required by
such a hearing in state court, despite having                            principles of federalism. 529 U.S. 420, 120 S. Ct.
presented an affidavit showing extrinsic influence                       1479, 146 L. Ed. 2d 435 (2000); Maj. Op. at 9. But
on the jury, and the district court found that [*18]                     Williams is less helpful than the majority suggests.
this violated Ewing's constitutional rights. Ewing v.
Horton, No. 2:15-CV-10523, 2017 U.S. Dist.                               First, in Williams the district court denied the
LEXIS 191023, 2017 WL 5564603, at *3 (E.D.                               petitioner an evidentiary hearing. Thus, unlike the
Mich. Nov. 20, 2017). The State now concedes this                        situation in which we find ourselves, the Supreme
violation. Appellant Br. at 11. Having found a                           Court was not reviewing a chosen remedy.
violation of a right, the district court then fashioned                  Williams, 529 U.S. at 427-29.
a remedy: a new trial.                                                   Next, the issue in Williams involved one juror's
Guidance on habeas remedies is minimal; the law                          failure fully to answer voir dire questions going to
leaves much to the district court's discretion. Courts                   bias and a prosecutor's failure to reveal his
must "dispose of the matter as law and justice                           knowledge of the juror's bias. Id. at 427. Thus the
require." 28 U.S.C. § 2243. And, as is always the                        evidentiary hearing required the calling of a few
case when reviewing state-court decisions, courts                        witnesses only: the juror and the prosecutor. In
must "respect the proper relationship between                            contrast, here, to prove prejudice, a substantial
federal and state courts." Jackson v. Denno, 378                         portion or likely all of the jurors may need to be
U.S. 368, 395, 84 S. Ct. 1774, 12 L. Ed. 2d 908                          called. In addition, the facts at issue in the
(1964).                                                                  evidentiary hearing in Williams were of a different
                                                                         sort than those at issue here. In Williams, a juror did
 [**12] In this case, the district court decided that                    not respond in the affirmative when asked whether
what law and justice required was a new trial. This                      she was related to the Deputy Sheriff, who was
is not beyond the pale, nor is it an unnecessary                         identified [*20] by name as a potential trial
intrusion on state sovereignty. Due process requires                     witness. Id. at 440. But in fact the juror had once
a "sound[]" and "adequate" hearing, id. at 394, 395,                     been married to the Deputy Sheriff. Id. at 441. In
and it is entirely appropriate for the district court to                 addition, that juror failed to reveal at voir dire that
have concluded that an evidentiary hearing on                            one of the prosecutors had been her divorce
highly fact-specific issues conducted seven years                        attorney, despite having been asked whether any of
later would have been neither sound nor                                  the named prosecutors—including her former
adequate—assuming the necessary parties were                             divorce attorney—had represented her. Id. at 440-
                                                                         41. The prosecutor of course knew of the juror's
                                                                         marriage to the Deputy Sheriff, just as he of course
review a district court's decision to award backpay . . . for abuse of
discretion"). Finally, the State concedes that the proper standard of    knew that he had represented the juror, although he
review is abuse of discretion. Appellant Reply Br. at 4.
 Case 2:15-cr-20652-GCS-DRG ECF No. 1311-3 filed 02/11/19 PageID.17464                            Page
                                                                                                  Page 8 8
                                                                                                         of of
                                                                                                            9
                                                   9
                  2019 U.S. App. LEXIS 3528, *20; 2019 FED App. 0015P (6th Cir.), **12

claimed otherwise. Id.                                  evidentiary hearing to determine whether his jury
                                                        was prejudiced by extrinsic information and
 [**13] The evidentiary hearing in Williams             remanded the case to the trial court for such a
revealed the length of the juror's marriage to the      hearing. Remmer v. United States, 347 U.S. 227,
Deputy Sherriff, that they shared children, and and     230, 74 S. Ct. 450, 98 L. Ed. 654, 1954-1 C.B. 146
that they had an ongoing relationship in the form of    (1954). Of course, unlike this case, the trial court in
child-support payments. Williams v. Netherland,         Remmer did not know of its obligation to conduct a
181 F. Supp. 2d 604, 608-09 (E.D. Va. 2002). It         Remmer hearing. In addition, the remand order was
revealed also that the prosecutor drew up the juror's   issued less than two and a half years after the
divorce papers and that his name was on the deed to     underlying trial. See United States v. Remmer, 122
her house as an attorney. Id. at 609. The Williams      F. Supp. 673, 674 (D. Nev. 1954). Most
evidentiary hearing dealt primarily in factual,         importantly, the fact that a [**14] hearing was the
historical information, and in most instances this      initial remedy chosen does not mean that the only
information would have been recorded on paper.          appropriate remedy for a denied hearing or
That the hearing would have been so delimited was       defective hearing is remand for a new hearing—
apparent from the issues.                               Remmer's subsequent history shows that other
Here, however, the evidentiary hearing will require     remedies are available.
exploration of the effects of extrinsic [*21]           In Remmer, after the Supreme Court's initial
influence on the jury, including jurors' knowledge      remand, the trial court conducted a limited hearing
of certain pieces of information, the effects of the    using an "unduly restrictive interpretation" of the
extrinsic influence on the jurors, and the relative     Court's order. Remmer v. United States, 350 U.S.
weight they gave to proper and improper matters         377, 382, 76 S. Ct. 425, 100 L. Ed. 435, 1956-1
during deliberations. This is exactly the sort of       C.B. 641 (1956). Another appeal to the Supreme
information that is likely to be lost to time.          Court followed. Rather than remand for the more
Therefore, the fact that a hearing was granted in       fulsome evidentiary hearing its mandate required,
Williams despite a six-year gap does not mean the       the Supreme Court used what facts were available
district court was wrong to conclude that, in this      and determined that the extrinsic influence "may
case, a hearing seven years later would have been       have influenced and disturbed" the juror at issue
an ineffective remedy.                                  and ordered a new trial. Id. (emphasis added). The
Undeterred, the majority argues that ordering a new     Supreme Court's conclusion in the second
trial would be to "cure a constitutional violation      iteration [*23] of Remmer perfectly demonstrates
that has not been shown to exist" and is "more          the discretion inherent in remedy crafting. The
severe[] than is necessary or appropriate." Maj. Op.    Supreme Court could have remanded for another
at 8-9. In essence, the majority seems to believe       evidentiary hearing, and, under the majority's view,
that a remedy must mirror exactly the violation—a       ought to have. Instead given the circumstances, it
new evidentiary hearing if an evidentiary hearing       found a new trial was appropriate. Here too, the
was denied; a new trial if a fair trial was denied.     district court could have remanded for an
For support, the majority points to a series of cases   evidentiary hearing, but instead exercised its
in which an evidentiary hearing was ordered to          discretion to order a new trial.
remedy the denial thereof, starting with Remmer         Granted, unlike Remmer, here considerations of
itself. Maj. Op. at 6.                                  federalism weigh against a broader remedy. But
At least as to Remmer, the majority is mistaken.        federalism is not a trump card, and in some
Granted, in Remmer the Supreme Court held               circumstances other considerations predominate. A
initially [*22] that the defendant was owed an          district "court has broad discretion in conditioning a
 Case 2:15-cr-20652-GCS-DRG ECF No. 1311-3 filed 02/11/19 PageID.17465                   Page
                                                                                         Page 9 9
                                                                                                of of
                                                                                                   9
                                                   9
                  2019 U.S. App. LEXIS 3528, *23; 2019 FED App. 0015P (6th Cir.), **14

judgment granting habeas relief." Hilton v.
Braunskill, 481 U.S. 770, 775, 107 S. Ct. 2113, 95
L. Ed. 2d 724 (1987); Van Tran v. Colson, 764 F.3d
594, 619 (6th Cir. 2014). Habeas corpus is
ultimately an equitable remedy. Schlup v. Delo, 513
U.S. 298, 319, 115 S. Ct. 851, 130 L. Ed. 2d 808
(1995). The district court, guided by considerations
of law and justice as well as federalism, crafted
what it thought an appropriate remedy. In these
circumstances a new trial was a reasonable
balancing of the petitioner's rights and the State's
interests. Therefore I respectfully dissent.


  End of Document
